Reasons for Allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method and apparatus for processing a plurality of microphone signals from a plurality of microphones of a device.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest a computer-implemented method, comprising:  (a) receiving a plurality of microphones signals from a plurality of microphones of a computer device, each microphone signal in the plurality of microphone signals being acquired by a respective microphone in the plurality of microphones; (b) selecting a previously unselected microphone from among the plurality of microphones as a reference microphone, a reference microphone signal being generated by the reference microphone; (c) using an adaptive filter to create, based on one or more microphones signals of one or more microphones in the plurality of microphones, one or more predicted microphone signals for the reference microphone, the one or more microphones in the plurality of microphones being other than the reference microphone; and (d) outputting, based at least in part on the one or more predicted microphone signals for the reference microphone, an enhanced microphone signal for the reference microphone, the enhanced microphone signal being used to replace the reference microphone signal for the reference microphone in subsequent audio processing operations.  (bold language emphasized)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588.  The examiner can normally be reached on PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
May 7, 2021